Citation Nr: 0828977	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for L5-S1 
spondylolisthesis.

2.  Entitlement to service connection for bilateral corns of 
the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to August 
1976, and February 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent evidence does not show spondylolisthesis 
during active service; rather, it was first objectively 
demonstrated in 1995, 4 years after separation from service, 
and the competent evidence does not show that the L5-S1 
spondylolisthesis is causally related to active service.  

2.  The competent evidence does not show bilateral corns of 
the feet during active service; rather, they were first 
objectively demonstrated in 1996, 5 years after separation 
from service, and the competent evidence does not show that 
the corns are causally related to active service.  


CONCLUSIONS OF LAW

1.  L5-S1 spondylolisthesis was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Bilateral corns of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision, June 2007 SOC, and December 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the June 2007 SOC which VA sent 
to the veteran.

Regarding the duty to assist, the veteran has contended that 
he was treated for back and foot disabilities at Fort 
Leonardwood Hospital and at Camp Bullis and Fort Sam Houston 
between June and August 1982 or 1983, in association with his 
Reserve service.  Additionally, he has alleged treatment 
during periods of Active Duty for Training (ACDUTRA) in May 
1995 and July 1995 through August 1995.  The Board notes that 
records associated with these periods of service are not 
associated with the record.  However, the RO made efforts to 
obtain the outstanding Reserve records.  Indeed, a letter was 
sent in September 2007.  A negative response was received, 
indicating that the unit no longer had the veteran's records.  
Subsequently, a formal finding of unavailability was issued 
by the RO in September 2007.   

In light of the development detailed above, the Board finds 
that VA has satisfied its duty to assist the veteran in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

In the present case, the veteran is claiming entitlement to 
service connection for L5-S1 spondylolisthesis and bilateral 
corns of the feet.  

With respect to the low back claim, the Board has considered 
whether presumptive service connection for chronic disease is 
warranted in the instant case.  Here, the evidence indicates 
degenerative joint disease of the lumbar spine.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
lumbar arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis as to both 
matters on appeal.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (IDT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty. 38 C.F.R. § 
3.6(a) (2007).  Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The treatment records associated with the veteran's periods 
of active duty from September 1974 to August 1976 and from 
February 1991 to June 1991 do not reflect any complaints or 
treatment referable to the back or the feet.

Following separation from his tours of active duty service, 
the first sign of lower back problems is contained in a March 
1995 Physical Profile form.  The form listed the veteran's 
diagnosis as "L5-S1 spondylolisthesis (back pain)," and 
places physical limitations on the veteran's activities based 
on his back condition.  For example, the veteran could lift 
up to 20 pounds and could not stand for more than 20 minutes 
per hour.  The examiner concluded that the physical profile 
of this veteran required a change in his military 
occupational specialty and duty assignment, as the veteran's 
current duties required long periods of standing and lifting.

Next, in September 1996, the veteran was seen by a member of 
the Medical Evaluation Board (MEB).  The veteran's chief 
complaint was described as back pain, although it was also 
recorded that the veteran had painful corns on both feet.  
The examiner, after reviewing a bone scan and CT scan, 
diagnosed severe Grade II spondylolisthesis at L5-S1, severe 
L5-S1 spondylolysis, moderate/severe foraminal degenerative 
joint disease at L4-L5 and L5-S1, moderate spinal stenosis of 
the lumbosacral spine, degenerative disk disease of the 
lumbosacral spine, facet degenerative join disease at L3 
through S1, and moderate intractable plantar keratoses of the 
bilateral great toes.

In October 1996, the veteran underwent a physical examination 
per the recommendation of the MEB.  Bilateral bunions were 
noted, as well as chronic back pain.  The veteran provided a 
verbal history of medical treatment that included: treatment 
after picking up a pipe in summer camp in 1986 (unclear as to 
what the treatment was for), treatment in 1992 "after 
running," treatment after running in boots in 1993, 
treatment for the lower back at Bryan Humanner Hospital in 
1993, treatment after lifting over 50 pounds and physical 
training in 1994, treatment for lower back and feet in 1994, 
and treatment at Donnall Hospital for the back and feet in 
1994. 

The next record of pertinent treatment is seen in November 
2005, when the veteran complained of back problems at a VA 
facility.  Specifically, the veteran complained of chronic 
low back pain, stating that he slipped while working for the 
military, falling from a building he was working on.  The 
safety strap caused a whiplash that injured his back.  The 
examiner diagnosed low back pain and gave the veteran pain 
medication.  The veteran continued to treat for back pain at 
this VA facility through March 2006.  

The veteran underwent a VA examination in March 2006.  At 
that time, callosities of the feet were noted.  

A VA examination for the veteran's back pain was conducted in 
April 2006.  Here, the veteran gave a history of back pain, 
on and off, since 1983.  He stated that the back pain was 
precipitated by microinjuries during his 20 years of military 
duties and training.  The examiner provided a diagnosis of 
degenerative disk disease and degenerative joint disease with 
spondylolisthesis Grade II of L5 on S1 and spinal foraminal 
stenosis.

At an April 2006 VA examination, the veteran complained of 
calluses in different parts of his feet, as well as recurrent 
bunions.  The examiner noted a diagnosis of plantar 
keratosis.  The veteran stated that he had outpatient 
osteotomies (removal of a small wedge of bone) 12 years ago 
at the site of the current calluses, but that the calluses 
came back after surgery.  

Again, the first documented treatment involving the low back 
is seen in March 1995.  The first showing of foot complaints 
is seen in September 1996.  It is noted that the veteran was 
serving in the Reserves during those times.  However, a 
review of documents from the Army Reserve Personnel Center 
showing the veteran's accrued retirement points fails to 
indicate that the veteran was on ACDUTRA or IDT status at the 
time of such treatment.  Instead, it is only known that the 
veteran accrued 39 inactive duty points, and 14 active duty 
points, during the period from August 31, 1994, to August 30, 
1995.  Moreover, an April 1995 letter from the Army indicates 
that the veteran's ACDUTRA occurred from May 22, 1995, to 
June 4, 1995, thus accounting for the 14 active duty points.  
There is no indication of any active duty points or inactive 
duty points subsequent to August 30, 1996.  

Based on the foregoing, the March 1995 and September 1996 
treatment cannot be considered as in-service treatment.  
Moreover, such treatment occurred 4 and 5 years following the 
veteran's final tour of active duty.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that has elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).    

In examining the record of evidence to determine whether the 
veteran's back and foot disabilities were incurred in active 
service, the Board acknowledges that the veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss his current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

In the present case, the veteran stated at his September 1996 
MEB examination that his back pain began in 1994 and was not 
precipitated by any trauma.  However, in November 2005, the 
veteran described a specific incident where he fell from the 
building during active service; no date or year of occurrence 
was provided.  Then, in April 2006, the veteran stated he had 
back pain on and off since 1983.  Finally, in his substantive 
appeal, he alleged treatment, apparently for both back and 
foot problems, in 1982 and 1983.  In that same communication 
he further reported that he received treatment in May 1995 
and in July and August of 1995.  

Even if the veteran's statements can be construed as alleging 
continuity of back and foot symptoms since active service, 
the absence of documented complaints or treatment for 4 and 5 
years following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore continuity has not been established, 
either by the competent evidence or the veteran's statements.  

The Board further finds that the weight of the competent 
evidence fails to causally relate the current back and foot 
disabilities to a period of active service.  In this regard, 
the Board acknowledges the April 2006 VA examination, in 
which the examiner opines that the veteran's current foot 
condition is the same for which he was treated while in the 
military.  However, the military service referred to is 
Reserve service for which the veteran has not been shown to 
have been on ACDUTRA or IDT.  Accordingly, the April 2006 
opinion does not causally relate the current foot problems to 
a period of active service.  Moreover, there is no competent 
etiological opinion regarding the back.  

The veteran himself believes that his current back and foot 
conditions are causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As a result, his lay opinion does not 
constitute competent medical evidence and lacks sufficient 
probative value to overcome the other evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).      

In conclusion, the overall competent evidence of record does 
not demonstrate that the current spondylolisthesis and corns 
of the feet are causally related to the veteran's active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

         



ORDER

Service connection for L5-S1 spondylolisthesis is denied.

Service connection for bilateral corns of the feet is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


